NOS. 12-14-00275-CR
                                      12-14-00276-CR
                                      12-14-00277-CR

                          IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DELANDA LETREGG PLAYER,                          §      APPEALS FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, Delanda Letregg Player, pleaded guilty to the offenses of possession of a
controlled substance (appellate cause number 12-14-00275-CR), failure to register as a sex
offender (appellate cause number 12-14-00276-CR), and manufacture/delivery of a controlled
substance (appellate cause number 12-14-00277-CR).          In each case, Appellant signed an
acknowledgment of admonishments, a stipulation of evidence, a waiver of jury trial, and an
agreement to stipulate testimony. Also, in each case, Appellant, his counsel, and counsel for the
State signed an agreed punishment recommendation. The trial court certified in each appeal that
this “is a plea bargain case, and the defendant has NO RIGHT OF APPEAL[.]” The trial court’s
certifications are signed by the trial court, Appellant, and Appellant’s counsel. See TEX. R. APP.
P. 25.2(a)(2).
       Texas Rule of Appellate Procedure 25.2(a)(2) limits a defendant’s right to appeal in a
plea bargain case when he pleads guilty and his punishment does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2).
Under those circumstances, the defendant may appeal only (1) matters raised by written motion
and ruled on before trial or (2) after getting the trial court’s permission to appeal. Id. Here, in
each case, the trial court sentenced Appellant in accordance with the agreed recommendation by
the State. The trial court did not give Appellant permission to appeal, and the pretrial motion for
continuance filed by Appellant was granted. Therefore, we conclude that the certification of the
right of appeal filed by the trial court in each appeal is supported by the record. We conclude
further that Appellant has no right to appeal in any of the causes because he was sentenced
pursuant to the agreed terms of a plea bargain and did not satisfy either of the exceptions stated
in Rule 25.2(a)(2). Accordingly, we dismiss the appeals “without further action.” See Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Opinion delivered September 24, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 24, 2014


                                          NO. 12-14-00275-CR


                                 DELANDA LETREGG PLAYER,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0761-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 24, 2014


                                          NO. 12-14-00276-CR


                                 DELANDA LETREGG PLAYER,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0762-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 24, 2014


                                          NO. 12-14-00277-CR


                                 DELANDA LETREGG PLAYER,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0765-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.